UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6446



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          and


ELIZABETH J. SMITH; RICHARD A. JONES, Personal
Representative for the estate of Ethel J.
Swink, deceased; DAVID LUSK; LELAND M. BRYSON;
LYNN B. BRYSON; PAUL B. GOIST,

                                                 Parties in Interest,

          versus


WILLIAM M. BRYSON, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-01-240)


Submitted:   June 19, 2003                 Decided:    June 25, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
William M. Bryson, Jr., Appellant Pro Se. Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     William M. Bryson, Jr., a federal prisoner, seeks to appeal

the district court’s order dismissing without prejudice his motion

filed under 28 U.S.C. § 2255 (2000), because the direct appeal of

his conviction was still pending.       An appeal may not be taken from

the final order in a § 2255 proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   When, as here, a district court dismisses a § 2255 motion

solely on procedural grounds, a certificate of appealability will

not issue unless the movant can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the [motion] states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).      We have independently

reviewed the record and conclude that Bryson has not made the

requisite showing.    See Miller-El v. Cockrell, 123 S. Ct. 1029

(2003).   Accordingly, we deny Bryson’s motion for appointment of

counsel, deny a certificate of appealability, and dismiss the

appeal.   We dispense with   oral   argument    because the   facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                              DISMISSED


                                    3